Citation Nr: 1035339	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  07-27 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a bilateral 
hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for residuals of 
perforations of the tympanic membrane.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to February 
1966. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which continued to deny the claim for 
service connection for bilateral hearing loss and which denied 
service connection for tinnitus and for residuals of perforations 
of the tympanic membrane.  The Veteran appealed that decision to 
the Board, and the case was referred to the Board for appellate 
review.

As will be discussed in further detail in the following decision, 
the Board finds that new and material evidence sufficient to 
reopen the previously denied claim for service connection for 
bilateral hearing loss has been received.  Accordingly, the Board 
is granting this aspect of the Veteran's appeal.  However, the 
underlying claim for service connection for bilateral hearing 
loss, as well as the issues of entitlement to service connection 
for tinnitus and for residuals of perforations of the tympanic 
membrane, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the issue adjudicated herein has been obtained.

2.  In an unappealed August 1998 rating action, the RO denied 
service connection for bilateral hearing loss.  

3.  The additional evidence received since the August 1998 
decision is new and material and raises a reasonable possibility 
of substantiating the claim for service connection for bilateral 
hearing loss.  


CONCLUSIONS OF LAW

1.  The August 1998 rating decision which denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2009).  

2.  The evidence received since the August 1998 determination 
denying service connection for bilateral hearing loss is new and 
material, and the claim for service connection for bilateral 
hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2009)).  The 
VCAA imposes obligations on VA in terms of its duty to notify and 
to assist claimants.  

The Board has considered the legislation regarding VA's duty to 
notify and to assist claimants but finds that, given the 
favorable action taken herein with regard to the issue of whether 
new and material evidence has been received sufficient to reopen 
the previously denied claim for service connection for a 
bilateral hearing loss disorder, no further discussion of the 
VCAA notification requirements is required with respect to this 
claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

New and Material Evidence

In August 1998, the RO denied the Veteran's original claim for 
service connection for bilateral hearing loss.  The Veteran did 
not appeal that denial, and the decision became final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2009).  Later, the Veteran 
requested to reopen his claim.  In the currently-appealed June 
2006 rating decision, the RO confirmed the prior denial of 
service connection for bilateral hearing loss.  See also October 
2008 supplemental statement of the case.  After receiving notice 
of the June 2006 decision, the Veteran filed a timely appeal.  
Therefore, the laws and regulations governing finality and 
reopening of a previously disallowed claim are pertinent in the 
consideration of the current claim on appeal.  

Although the RO has denied reopening the previously denied issue 
of entitlement to service connection for bilateral hearing loss, 
the Board is required to address this particular issue (e.g., the 
new and material claim) in the first instance.  The Board has the 
jurisdiction to address a new and material issue and to reach the 
underlying de novo claim.  In this regard, the Board notes that, 
regardless of the RO's determination on the matter of reopening 
the Veteran's claim for service connection, that decision is not 
binding on the Board, and the Board must decide whether new and 
material evidence has been received to reopen the claim.  Barnett 
v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening 
is unlawful when new and material evidence has not been 
submitted).  Thus, before reaching the merits, the Board must 
first rule on the matter of reopening of the Veteran's claim.  

A claimant may seek to reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to conclusions 
based on the evidence on file at the time VA issues written 
notification of the decision.  A final and binding agency 
decision shall not be subject to revision on the same factual 
basis except by duly constituted appellate authorities or except 
where there is clear and unmistakable error in the decision.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2009).  

Because the August 1998 RO decision is the last final 
disallowance, the Board must review all of the evidence submitted 
since that action to determine whether the Veteran's claim for 
service connection should be reopened and readjudicated.  Evans 
v. Brown, 9 Vet. App. 273, 282-83 (1996).  If new and material 
evidence is presented with respect to a claim which has been 
disallowed, the Board shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.

In determining whether new and material evidence has been 
submitted, "the Board must presume that the newly submitted 
evidence is credible."  Justus v. Principi at 510.  However, the 
Board is not required "to consider the patently incredible to be 
credible."  Duran v. Brown, 7 Vet. App. 216 (1994); see also King 
v. Brown, 5 Vet. App. 19, 21 (1993) (citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992)) (noting that Board must not 
assume credibility of evidence "when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion").

At the time of the August 1998 rating decision, the evidence of 
record included the Veteran's service treatment records, which 
show evidence of treatment for hearing loss in service.  At that 
time, the RO denied the Veteran's claim for service connection 
for bilateral hearing loss because the service treatment records 
reflected that this disorder pre-existed service but was not 
aggravated thereby.  After receiving notice of that 
determination, the Veteran did not initiate an appeal of the 
denial.  Thus, that decision became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2009).  

Evidence received since the August 1998 rating decision includes 
VA treatment records from 2005 to 2008.  These reports show 
treatment for continuous complaints of hearing loss and pain in 
the ears.  The Veteran underwent ear surgery in September 2009.  
Additionally, the Veteran was afforded VA examinations in March 
2006 and May 2006.  The March 2006 examiner opined, in essence, 
that the Veteran's bilateral hearing loss was related to 
hazardous noise in service.  By contrast, the May 2006 examiner 
opined that that the Veteran's hearing loss was not related to 
service.

Upon review, the Board finds that new and material evidence has 
been received in order to reopen the Veteran's claim.  In this 
regard, the March 2006 VA examiner's opinion is "new" because 
it has not previously been submitted and is "material" because 
it represents a favorable nexus opinion that raises a reasonable 
probability of substantiating the claim.  See 38 C.F.R. § 3.156.  
Accordingly, the Board finds that new and material evidence has 
been submitted.  Therefore, the claim is reopened.  


ORDER

New and material evidence sufficient to reopen a claim for 
service connection for bilateral hearing loss having been 
received, the appeal is granted to this extent.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary to adjudicate the remaining 
issue on appeal.

The Veteran contends, in essence, that bilateral hearing loss, 
tinnitus, and tympanic membrane perforations are related to 
exposure to hazardous noise while working on the flight line in 
service.  Additionally, the Veteran contends that his tympanic 
membrane perforations occurred in service, evidenced by an 
inservice ear surgery to treat the perforations.

A review of the service treatment records shows no evidence of 
bilateral hearing loss, tinnitus, or any other ear problems upon 
entrance in November 1961.  A November 1961 medical examination 
report shows the Veteran scored a 15 of 15 on both spoken voice 
and whispered voice tests.  No abnormality of the ears was noted, 
and the Veteran reported no history of ear problems or treatment 
prior to service.  

A September 1963 medical examination report noted perforation of 
the bilateral tympanic membranes, due to infection, and bilateral 
conductive deafness.  In a September 1963 clinical record, the 
Veteran was medically evaluated as a candidate for Air 
Crewmember.  The examiner noted a slight sinusitis media with 
inflamed drum and material behind the drum partially obscured by 
wax in the ear canal.  The examiner also noted a perforation in 
the inferior quadrant with a past history of ear infections.

In a September 1963 Ear Nose and Throat Consultation report, the 
examiner noted that the Veteran's past history of ear infection 
was not mentioned upon entering the Navy in November 1961.  The 
examiner indicated that the Veteran now reported frequent 
treatment for "Catarrh" of the ears as a child, between ages 
four and ten.  He also reported a tonsillectomy and adenoidectomy 
at age eight, but could not recall the details of the treatment.  
He reported drainage of the ear associated with head colds in 
service and a recent ear ache, approximately 24 hours prior, with 
some drainage.  The examiner went on to conclude that the 
Veteran, "clearly had a lot of trouble with his ears prior to 
entering service."  He noted that physical examination findings 
showed normal sinuses and that the right external auditory canals 
contained only a slight amount of discharge.  After the ear was 
cleaned, a perforation of the right and left tympanic membranes 
were discovered.  The examiner determined the perforations to be 
"quite old" and advised the Veteran to keep water out of his 
ears.  Audiological testing revealed a slight conductive hearing 
loss in the bilateral ears, disqualifying for any type of duty 
involving flying, and also commissioning.  The examiner opined 
that the Veteran's condition pre-existed service and was not 
aggravated beyond the normal progression of the disease.  The 
diagnosis was bilateral, conductive deafness, perforation of the 
tympanic membranes, due to infection, and chronic otitis media.

A February 1966 discharge examination report noted high frequency 
hearing loss in the left ear.  In a February 1966 medical history 
report, the Veteran reported a 1963 tympanoplasty of the right 
ear with no further drainage.

As noted above, the Veteran was afforded VA examinations of the 
ears in March and May 2006; however, the Board finds the medical 
opinions provided in each to be inadequate.  Specifically, the 
March 2006 VA examiner offered no rationale for the conclusions 
reached.  Further, the examiner was able to offer only a 
speculative opinion with regard to the issue of tympanic membrane 
perforations.  The May 2006 examiner relied on an inadequate in-
service medical opinion (as will be discussed further below) that 
the Veteran's tympanic perforations pre-existed service to 
determine that hearing loss was not aggravated by service.  The 
examiner did not offer his own medical opinion with regard to the 
Veteran's tympanic membrane perforations, nor any discussion 
thereof.  Additionally, the examiner seemed to discount the 
Veteran's discharge report showing evidence of a hearing loss at 
discharge and provided no rational for his opinion on tinnitus.  
Thus, the medical opinions of record are not probative.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  

Applicable law provides that service connection may be granted 
for a disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  Service 
connection may also be granted for certain chronic diseases, such 
as organic diseases of the nervous system (i.e. sensorineural 
hearing loss), when the disease is manifested to a compensable 
degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Thus, in order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay testimony, 
of service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus or relationship between the 
current disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when a Veteran's 
auditory thresholds (puretone decibel loss) in one of the 
frequencies 500, 1000, 2000, 3000 and 4000-Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
the above mentioned frequencies are 26 decibels or greater; or 
when a Veteran's speech recognition scores, using the Maryland 
CNC Test, are less than 94 percent.  38 C.F.R. § 3.385 (2009).  

The Board notes that a veteran will be considered to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto and 
was not aggravated by service. 38 U.S.C.A. § 1111.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b).

When no preexisting condition is noted upon entry into service, a 
veteran is presumed to have been sound upon entry, and the 
presumption of soundness arises.  The burden then shifts to VA to 
rebut the presumption of soundness by clear and unmistakable 
evidence that a veteran's disability was both preexisting and not 
aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004).

The determination of whether there is clear and unmistakable 
evidence that a defect, infirmity, or disorder existed prior to 
service should be based upon "thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles pertaining 
to the history, manifestations, clinical course, and character of 
the particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1).

Mere history provided by a veteran of the pre-service existence 
of conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 
(1995).  The United States Court of Appeals for Veterans Claims 
(Court) has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998). 

Subsequently, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) explained the Miller decision by noting 
that "[n]othing in the court's opinion suggests that without 
such evidence the presumption can never be rebutted," 
emphasizing that any such determination must consider "how 
strong the other rebutting evidence might be."  Harris v. West, 
203 F.3d 1347, 1351 (Fed. Cir. 2000).

A preexisting disability or disease will be considered to have 
been aggravated by active service when there is an increase in 
disability during service, unless there is clear and unmistakable 
evidence (obvious and manifest) that the increase in disability 
is due to the natural progress of the disability or disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b). 

Aggravation of a preexisting condition may not be conceded where 
the disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and subsequent 
to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies only 
if there is an increase in severity during service). 

Once the presumption of soundness at entry has been rebutted, 
aggravation may not be conceded unless the preexisting condition 
increased in severity during service, pursuant to 38 C.F.R. § 
3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  Temporary or 
intermittent flare-ups during service of a preexisting injury or 
disease are not sufficient to be considered "aggravation in 
service" unless the underlying condition, as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993) (citing Hunt v. Derwinski, 1 Vet. App. 292 (1991)).

Nonetheless, silence of the record on this point may not be taken 
as indication of no aggravation.  An opinion must be provided.  
See Verdon v. Brown, 8 Vet. App. 529 (1996); Wisch v. Brown, 8 
Vet. App. 139 (1995).  Further, such medical questions must be 
addressed by medical experts.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

As noted herein, the Veteran's service entrance records show no 
evidence of any ear problem or disorder.  Thus, in order to rebut 
the presumption of soundness, the question at issue is whether 
the Veteran's tympanic membrane perforations pre-existed service 
and were aggravated thereby.  The Court has referred to the clear 
and unmistakable evidence standard as an "onerous one."  
Laposky v. Brown, 4 Vet. App. 331 (1994).  

As discussed above, service treatment records indicate that the 
Veteran was treated for various ear disorders prior to service, 
and a September 1963 examiner concluded that his tympanic 
membrane perforations pre-existed service and had not been 
aggravated beyond the normal progression of the disease.  
However, the Board notes that no rationale was provided for the 
in-service opinion.  Rather, the examiner seemed to base his 
opinion on the Veteran's history of treatment for head colds and 
a tonsillectomy during childhood and disregarded the Veteran's 
report of multiple head colds in service and an ear ache, with 
drainage, just 24 hours prior.  Therefore, the Board does not 
find the inservice medical opinion probative and does not find 
that the evidence of record clearly or unmistakably shows that 
tympanic membrane perforations pre-existed service and were not 
aggravated thereby.  Likewise, as noted above, the Board does not 
find the 2006 VA medical nexus opinions adequate.  Therefore, no 
probative medical opinion has been offered regarding a 
relationship between the Veteran's current disorders and service.  
 
Based on this evidentiary posture, the Board finds that a remand 
of the Veteran's service connection claims is necessary.  Of 
particular importance to the Board in this regard are the 
multiple inadequate medical opinions.  Consequently, additional 
VA examination is necessary to determine the nature, extent, and 
etiology of the Veteran's bilateral hearing loss, tinnitus, and 
tympanic membrane perforations.  First, a determination must be 
made as to whether either the Veteran's hearing loss or tympanic 
membrane perforations pre-existed service and were aggravated 
beyond their natural progression during active duty.  [As noted 
above, silence of the record on this point may not be taken as 
indication of no aggravation.  An opinion must be provided.  See 
Verdon v. Brown, 8 Vet. App. 529 (1996); Wisch v. Brown, 8 Vet. 
App. 139 (1995).]  
 
With regard to the Veteran's tinnitus, a determination must be 
made as to the nature and etiology of this disorder and as to 
whether the disorder is related to his service or to the hearing 
loss and tympanic membrane perforations.  

The Board finds a VA examination necessary in order to determine 
the Veteran's complete disability picture and to determine 
whether the Veteran's current symptoms are related to service.  
See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2008) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].  As this case presents certain medical questions which 
cannot be answered by the Board, a VA examination must be 
conducted.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) 
[the Board is prohibited from exercising its own independent 
judgment to resolve medical questions].  

Accordingly, the case is REMANDED for the following action:

1.  Accord the Veteran an appropriate VA 
examination to determine the nature, extent, 
and etiology of his current bilateral hearing 
loss, tinnitus, and tympanic membrane 
perforations.  The claims folder must be made 
available to the examiner in conjunction with 
the examination.  All indicated studies 
should be conducted.  

All pertinent pathology should be noted in 
the examination report.  The examiner should 
answer the following questions with a full 
rationale provided for each answer.  

(a)  Did either the Veteran's hearing loss 
or tympanic membrane perforations pre-
exist his service?

(b) If either the Veteran's hearing loss 
or tympanic membrane perforations pre-
existed his service, were either of them 
aggravated (permanently worsened beyond 
the natural progression) during his active 
duty?  
   
Note: "Aggravation" of a preexisting 
disability refers to an identifiable, 
incremental, permanent worsening of the 
underlying condition, as contrasted with 
temporary or intermittent flare-ups of 
symptomatology.

(c)  If either of the Veteran's hearing loss 
or tympanic membrane perforations did not 
pre-exist service, is it more likely, less 
likely, or as likely as not that they are 
the direct result of a disease or injury in 
service.  In particular, the examiner should 
take into account the September 1963 service 
records showing treatment for tympanic 
membrane perforations, to include any 
evidence of inservice hearing loss, ear 
problems, and exposure to hazardous noise.

(d)  The examiner should also be requested 
to express an opinion as to whether the 
Veteran's tinnitus is more likely, less 
likely, or as likely as not the direct 
result of a disease or injury in service, to 
include a history of treatment for tympanic 
membrane perforations.  Again, the examiner 
should note evidence of noise exposure and 
hearing loss in service.

It would be helpful if the examiner would use 
the following language, as may be appropriate: 
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning that 
there is less than 50% likelihood).

The term "at least as likely as not" does not 
mean "within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically sound 
to find in favor of that conclusion as it is to 
find against it.

The examiner should provide a thorough and 
complete rationale for all opinions provided in 
the examination report.  

2.  Then, readjudicate the claims for service 
connection for bilateral hearing loss, 
tinnitus, and residuals of perforations of 
the tympanic membrane, in light of all of the 
evidence of record.  If any of the issues 
remain denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case as to 
those claims, and afforded a reasonable 
period of time within which to respond 
thereto.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


